Citation Nr: 0722716	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-19 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

4. Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.  


REPRESENTATION

Veteran represented by:  The American Legion




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1955 to July 1959 and from October 1959 to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge, who has been designated 
to make the final disposition of this proceeding for VA.  A 
transcript of the hearing is associated with the file.   


FINDINGS OF FACT

1. Hypertension was not affirmatively shown to have had onset 
during service; hypertension was not manifested to a 
compensable degree within one year from the date of 
separation from service; hypertension, first diagnosed after 
service beyond the one-year presumptive period, is unrelated 
to an injury, disease, or event, including exposure to Agent 
Orange, of service origin; and hypertension is not causally 
related to or to have worsened in severity as a result of any 
service-connected disability.

2. Peripheral neuropathy of the upper extremities is not 
shown.  

3. Peripheral neuropathy of the lower extremities is not 
shown.    

4. Since service connection was established, diabetes 
mellitus has been treated without a requirement of insulin or 
regulation of activities.  


CONCLUSIONS OF LAW

1. Hypertension is not due to disease or injury that was 
incurred in or aggravated by service; hypertension as a 
chronic disease may not be presumed to have been incurred in 
service; hypertension is not a disease subject to the 
presumption of service connection due to exposure to Agent 
Orange; and hypertension is not proximately due to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).  

2. Peripheral neuropathy of the upper extremities is not due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  

3. Peripheral neuropathy of the lower extremities is not due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).

4. The criteria for an initial rating higher than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claims of service connection, the RO 
provided pre- and post-adjudication VCAA notice by letters, 
dated in December 2004 and February 2006.  The veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
in his possession that pertained to his claims.  

With regard to the diabetes mellitus claim, the RO provided 
the veteran with content-complying VCAA notice on the 
underlying claim of service connection for diabetes mellitus 
in December 2004.  Where, as here, service connection has 
been granted and an initial disability rating has been 
assigned, the claim of service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating for diabetes mellitus.  Dingess, 19 Vet. App. 473. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the effective date of the 
claims and the degree of disability assignable). 

To the extent that the VCAA notice about the effective date 
of the claim and the degree of disability assignable was 
provided in a letter dated in March 2006, after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  As the claims of service connection are 
denied, no disability rating can be awarded as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to the timing error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  



As for the claim for increase for diabetes mellitus, at this 
stage of the appeal, when the veteran already has notice of 
the rating criteria, there is no reasonable possibility that 
further notice of the exact same information would aid in 
substantiating the claim, and any deficiency as to VCAA 
compliance regarding this claim is rendered moot.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).   

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity for a 
hearing, and he appeared at the RO and testified at a 
personal hearing before the undersigned in November 2006.  
The RO has obtained the veteran's service medical records and 
VA medical records.  The veteran has not identified any 
additionally available evidence to include private medical 
records for consideration in his appeal.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection and further development in this 
respect is not required, as will be explained.  

As for the hypertension, the evidence does not indicate that 
hypertension may be associated with service.  As for the 
peripheral neuropathy, the veteran lacks a current diagnosis 
of peripheral neuropathy of the upper and lower extremities. 
Under the foregoing circumstances, a medical examination or 
medical opinion is not required for each of the claims under 
38 C.F.R. § 3.159(c)(4). 

As for the diabetes mellitus, there is no evidence in the 
medical record dated from November 2004 that shows a material 
change in the disability to warrant a re-examination.  
38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days develops 
hypertension to a degree of 10 percent or more within one 
year from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military service, acute and subacute peripheral neuropathy 
will be presumed to have been incurred in service if manifest 
to a compensable degree within specified periods, even if 
there is no record of such disease during service.  The 
presumptive period for acute and subacute peripheral 
neuropathy is one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e); McCartt v. West, 12 Vet. App. 164 (1999).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. 
Reg. 41,442, 41,449 and 57,586, 57,589 (1996), and 67 Fed. 
Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994). 

Hypertension 

The veteran claims that during service he was hospitalized 
for high blood pressure.  He testified that the first time 
after service that he was placed on medication to treat high 
blood pressure was in 1986 for the purpose of renewing his 
commercial driver's license and that he has been on 
medication ever since then.  He has stated that his 
hypertension was secondary to his exposure to Agent Orange.  

The available service medical records show that in October 
1969 the veteran was admitted for a work-up of elevated blood 
pressure.  At the time, there were two elevated blood 
pressure readings.  On physical examination for a Physical 
Evaluation Board in December 1975, history included 
borderline systolic hypertension with a negative work-up in 
1973.  The recorded blood pressure reading was 138/82 and 
hypertension was not diagnosed.  

After service, on VA examination in November 1976, the blood 
pressure reading was 148/82 and hypertension was not 
diagnosed.  VA records from 1997 to 2006 disclose that in 
January 2000 hypertension was assessed and veteran was to 
continue on medication for hypertension.  

Based on the available service medical records, hypertension 
was not affirmatively shown to have had onset in service, but 
as there was evidence of elevated blood pressure readings 
during service, the principles of service connection 
pertaining to chroncity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) apply.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997).

Because there were only isolated references to elevated blood 
pressure readings in 1969 and 1973 with a negative work-up, 
and as the service medical records are insufficient to 
identify hypertension during service as elevated blood 
pressure reading were not found on examination for a Physical 
Evaluation Board, and as there was insufficient observation 
to establish chronicity during service, the Board finds that 
chronicity of elevated blood pressure readings was not 
adequately supported by the service medical records, and as 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

After service, the veteran testified that he was put on 
medication for hypertension in 1986 and hypertension was 
first documented in 2000.  The period without documented 
complaints of symptoms of elevated blood pressure readings 
from 1976 to 1986 is evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

And evidence of hypertension either by 1986 or by 2000 is 
well beyond the one-year presumptive period for hypertension 
as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.306, 3.309.



Furthermore, hypertension is not among the listed diseases 
associated with exposure to Agent Orange, for which service 
connection on a presumptive basis is warranted under 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
And there is no medical evidence that hypertension is 
actually caused by exposure to Agent Orange. 

And while hypertension was first documented after service, 
beyond the one-year presumptive period for the manifestation 
of hypertension as a chronic disease, there is no competent 
medical evidence that links the current hypertension to 
service. 38 C.F.R. § 3.304(d).  

And there is no medical evidence that hypertension is 
causally related to or to have worsened in severity as a 
result of any service-connected disability to include 
diabetes mellitus. 38 C.F.R. § 3.310. 

As for the veteran's statements and testimony, where, as 
here, the determinative issue involves a question of medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements and testimony do not constitute favorable medical 
evidence to substantiate the claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for 
hypertension as articulated above, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Peripheral Neuropathy  

The veteran also asserts that he has neuropathy in both hands 
and feet, which is attributable to his period of military 
service to include service in Vietnam where he was exposed to 
Agent Orange.  At his hearing, he indicated that his 
peripheral neuropathy was related to his service-connected 
diabetes mellitus.

As for peripheral neuropathy, the available service medical 
records contain no complaint, finding, or history of 
peripheral neuropathy of either the upper or lower 
extremities.  After service, VA records from 1976 to 2006 do 
not document any finding or diagnosis of peripheral 
neuropathy of the extremities.  In November 2006, the veteran 
testified that although he had symptoms of tingling in the 
upper and lower extremities, peripheral neuropathy had not 
been diagnosed.  

In the absence of proof of current peripheral neuropathy of 
the upper and lower extremities, there can be no valid claims 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

The veteran's statements and testimony to the effect that he 
has peripheral neuropathy of the extremities lack probative 
value, particularly in light of the absence of any medical 
evidence of a current diagnosis of the claimed disabilities.   

Where, as here, the determinative issues involve a question 
of a medical diagnosis, competent medical evidence is 
required to substantiate the claims.  The veteran as a lay 
person is not competent to offer an opinion on a medical 
diagnosis, and consequently his statements and testimony 
regarding peripheral neuropathy attributable to his period of 
service or to a service-connected disability do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable evidence 
to support the claims, the preponderance of evidence is 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

A Higher Initial Rating for Diabetes Mellitus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran's service-connected diabetes mellitus has been 
rated as 20 percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, effective from the date that service 
connection was established in November 2004.  The criteria 
for the next higher rating, 40 percent, under Diagnostic Code 
7913 require insulin, restricted diet, and regulation of 
activities.  

After careful review of the record to include the veteran's 
testimony, the Board finds that the veteran does not meet the 
criteria for a 40 percent rating under Diagnostic Code 7913.  
The relevant medical evidence includes VA records, dated from 
1997 to July 2006, which show that the veteran was being 
followed for diabetes mellitus and glipizide, an oral 
glycemic agent, was prescribed to control his blood sugars.  
Additionally, his diabetes mellitus was noted to be 
controlled by diet and exercise.  There is no medical 
evidence to show that the veteran requires insulin.  At the 
time of his hearing, the veteran testified that he was still 
taking his oral medication.  There is also no medical 
evidence to show that his diabetes has resulted in any 
required restriction of physical activity.  

Although the veteran's requires an oral glycemic agent to 
control his diabetes mellitus, he does not require insulin or 
regulation of his activities.  As the criteria for a 40 
percent rating under Diagnostic Code 7913 have not been 
demonstrated, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in November 
2004, the findings do not support an initial rating higher 
than 20 percent at any time during the appeal. 


ORDER

Service connection for hypertension is denied.  

Service connection for peripheral neuropathy of the upper 
extremities is denied.  

Service connection for peripheral neuropathy of the lower 
extremities is denied.  

An initial rating higher than 20 percent for diabetes 
mellitus is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


